 MAISLIN TRANSPORTMaislin Transport of Delaware,Inc. and MaislinTransport of Delaware,Inc.Debtor-in-Posses-sionandChicago Truck Drivers'Helpers andWarehouse Workers Union(Independent). Case13-CA-2245628 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 11 August1982, the General Counsel of the National LaborRelations Board issued a complaint 20 September1982 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) oftheNationalLabor Relations Act. After beingproperly served copies of the charge and com-plaint, the Company filed an answer to the com-plaint 12 October 1982. By letter dated 18 July1983 the Company informed the Union that 11 July1983 the Company filed a bankruptcy petitionunder Chapter 11 of the Bankruptcy Code. Byletter of 7 September 1983 to the General Counsel,theCompany withdrew its answer to the com-plaint, noting, however, that withdrawal was con-ditioned on its understanding that any judgmentrendered would be subject to the Company's pend-ing bankruptcy proceedings.On 29 September 1983 the General Counsel filedaMotion for Summary Judgment. On 3 October1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputedRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." The Company's withdrawalof its answer has the same effect as failure to file ananswer. Accordingly, we grant the General Coun-sel'sMotion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTION529The Company, a Delaware corporation, has beenengaged in the business of interstate trucking ofgeneral and specific commodities at terminals locat-ed in several States, including Bedford Park, Illi-nois.During the fiscal or calendar year precedingthe issuance of the complaint, a representativeperiod, the Company derived revenues in excess of$50,000 from the transportation of freight and com-modities from the State of Illinois directly to pointsoutside the State.We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.A. The Unitand the Union's RepresentativeStatusThe following employees of the Company con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truck drivers and helpers employed by theEmployer at its facility presently located at6633West 75th Street, Bedford Park, Illinois60638, excluding all mechanics, utility men,office clerical employees, guards and supervi-sors as defined in the Act.Since about 1979, the Union has been recognized asthe exclusive collective-bargaining representativeof the employees in the unit. Such recognition hasbeen embodied in a collective-bargaining agree-ment, effective by its terms from 1 April 1979through 31 March 1982.B. The Refusals to BargainOn various dates in May 1982, the Company by-passed the Union and dealt directly with its em-ployees in the described unit by announcing that avote would be taken for the purpose of solicitingtheir support to reduce contractually establishedwages by 15 percent; polling its employees to de-termine their willingness to accept a 15-percentwage reduction; and speaking to individual em-ployees to solicit their signatures in support of theproposed wage reduction. About 12 June 1982 theCompany unilaterally reduced the unit employees'wages by 15 percent. Further, the Company unilat-erally failed to pay unit employees contractuallyestablished cost-of-living allowances from 1 Aprilto 12 June 1982. Accordingly, we find that the277 NLRB No. 74 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, by its conduct,has violated Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy bypassing the Union and dealing directlywith its employees in the unit, and by unilaterallyreducing wages and eliminating cost-of-living al-lowances for unit employees, the Company has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to bargain onrequest with the Union and make wholeunit em-ployees for loss of wages suffered from 12 June1982 to 11 July 1983,1 and for the Respondent'seliminationof cost-of-living allowances from 1April to 12 June 1982. Backpay shall bemade in amanner consistent with Board policy as stated inOgle Protection Service,183 NLRB 682 (1970), withinterest as prescribed inFlorida Steel Corp.,231NLRB 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).ORDERThe National Labor Relations Board orders thattheRespondent,MaislinTransport of Delaware,Inc.,andMaislinTransport of Delaware Inc.Debtor-in-Possession, Bedford Park, Illinois, its of-ficers, agents, successors, and assigns, shallICease and desist from(a) Refusing to bargain collectively with ChicagoTruck Drivers, Helpers and Warehouse WorkersUnion (Independent), as the exclusive bargainingrepresentative of the employees in the bargainingunit, by bypassing the Union and dealing directly'Consistent with the Supreme Court's recent opinion inNLRB v Bi!-disco & Bildisco,104 S Ct 1188 (1984), our remedy extends only to 11July 1983, the date the Respondent filed its Chapter 11 bankruptcy peti-tionBildiscoheld in relevant part that an employer does not violate Sec8(a)(5) and(1) and Sec 8(d) of the Act by altering terms and conditionsof a collective-bargaining agreement during the interim between the filingof a Chapter 11 petition and the bankruptcy court's determination wheth-er the agreement may be rejected Although the Respondent's unilateralchanges in terms and conditions of employment occurred after its agree-ment with the Union expired, theBildiscorationale clearly permits post-bankruptcy petition unilateral changes which would otherwise be unlaw-ful id at 1200 fn 14, distinguishingNLRB v Katz,369 U S 736 (1962)At the same time,however,a debtor-in-possession"remains obligated tobargain in good faith over the terms and conditions of a possible newcontract " 104 S Ct at 1201Member Hunter, for the reasons fully set forth inEdward Cooper Paint-ing,273 NLRB 1768 (1985), disagrees with terminating the remedy as of11 July 1983, the date the Respondent filed its bankruptcy petition, be-cause all the violations found preceded the filing of the petitionwith unit employees, and by unilaterallyeliminat-ing cost-of-living allowances and reducing wages.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment, including wages and cost-of-living al-lowances:All truck drivers and helpers employed by theEmployer at its facility presently located at6633West 75th Street, Bedford Park,Illinois60638, excluding all mechanics, utility men,office clerical employees, guards and supervi-sors as defined in the Act.(b)Make whole unit employees by reimbursingthem for losses of pay suffered by its failure to paycost-of-living allowances between 1 April and 12June 1982, and its reduction of wages between 12June 1982 and 11 July 1983, in the manner set forthin the remedy section of this decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Bedford Park, Illinois terminalcopies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gionalDirector for Region 13, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.z If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelationsBoard" shall read "Posted Pursuant toa Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board " MAISLIN TRANSPORT531APPENDIXNo FICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with ChicagoTruck Drivers, Helpers and Warehouse WorkersUnion(Independent),as the exclusive representa-tive of the employees in the bargaining unit, by by-passing the Union and dealing directly with unitemployees,and by unilaterally eliminating cost-of-living allowances and reducing wages.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment includingwages and cost-of-living allowances, for our em-ployees in the bargaining unit:All truck drivers and helpers employed by usat our facility presently located at 6633 West75th Street, Bedford Park,Illinois60638, ex-cluding all mechanics,utilitymen,office cleri-cal employees, guards and supervisors as de-fined in the Act.WE WILL make whole unit employees by reim-bursing them, with interest, for losses of pay suf-fered by our failure to pay cost-of-living allow-ances between 1 April and 12 June 1982, and ourreduction of wages between 12 June 1982 and 11July 1983.MAISLIN TRANSPORT OF DELAWARE,INC.AND MAISLIN TRANSPORT OFDELAWARE, INC. DEBTOR-IN-POSSES-SION